65 F.3d 166
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.A.S. GEAR AND ASSOCIATES, Plaintiff--Appellant,v.PINECREST GROUP, INCORPORATED;  MS Associates;  PinecrestGroup Associates--I;  Pinecrest--Ashland Associates;  PeterMeisinger;  Harpal S. Dhillon;  John P. Forest;  RogerGerstenfeld;  William H. Stanhagen;  Edward Mischler;  EricL. Cummings, Defendants--Appellees.A.S. Gear and Associates, Plaintiff--Appellant,v.Pinecrest Group, Incorporated;  Ms Associates;  PinecrestGroup Associates--I;  Pinecrest--Ashland Associates;  PeterMeisinger;  Harpal S. Dhillon;  John P. Forest;  RogerGerstenfeld;  William H. Stanhagen;  Edward Mischler;  EricL. Cummings, Defendants--Appellees.
Nos. 94-2034, 94-2056.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 31, 1995Decided:  September 6, 1995

William Ray Baldwin, III, Ian James Wilson, Hirschler, Fleischer, Weinberg, Cox & Allen, Richmond, Virginia, for Appellant.  Jeffrey Marc Sherman, Morrison & Hecker, Washington, D.C.;   J. Mark Davis, Houston, Texas;  Harpal S. Dhillon, McLean, Virginia;  John P. Forest, Heisley & Forest, Fairfax, Virginia;  Marc E. Albert, Tyler, Bartl, Burke & Albert, Alexandria, Virginia;  William H. Stanhagen, Alexandria, Virginia;  Edward Mischler, Bethesda, Maryland;  Eric L. Cummings, Washington, D.C., for Appellees.
Before HALL, HAMILTON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders granting summary judgment to all Defendants in this civil action.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  A.S. Gear and Assoc. v. Pinecrest Group, Inc., No. CA-94-81-A (E.D. Va.  July 8 & 15, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED